IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00398-CR

LLOYD CHRISTIAN HAMILL,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                          From the 361st District Court
                              Brazos County, Texas
                        Trial Court No. 10-05656-CRF-361


                          MEMORANDUM OPINION


      Appellant Lloyd Hamill was found guilty of the offense of tampering with a

witness, which was prosecuted as a state-jail felony. The jury assessed a two-year state-

jail sentence and recommended community supervision.          The trial court sentenced

Appellant accordingly but added ninety-days incarceration in the Brazos County jail

and 250 hours of community service.

      Appellant’s appointed appellate counsel has filed a motion to withdraw and an

Anders brief, asserting that he has diligently reviewed the appellate record and that, in
his opinion, the appeal is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,

18 L. Ed. 2d 493 (1967). Appellant filed a pro se response to the Anders brief, but we

conclude that it raises no non-frivolous issues.

        In an Anders case, we must, “after a full examination of all the proceedings, []

decide whether the case is wholly frivolous.” Id. at 744, 87 S.Ct. at 1400; accord Stafford v.

State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal is “wholly frivolous” or

“without merit” when it “lacks any basis in law or fact.” McCoy v. Court of Appeals, 486
U.S. 429, 439 n.10, 108 S. Ct. 1895, 1902 n.10, 100 L. Ed. 2d 440 (1988).

        We have conducted an independent review of the record, and because we find

this appeal to be wholly frivolous, we affirm the judgment.              We grant appointed

counsel’s motion to withdraw from representation of Appellant. Notwithstanding this

grant, appointed counsel must send Appellant a copy of our decision, notify him of his

right to file a pro se petition for discretionary review, and send this Court a letter

certifying counsel’s compliance with Texas Rule of Appellate Procedure 48.4. TEX. R.

APP. P. 48.4; see also Ex parte Owens, 206 S.W.3d 670, 673-74 (Tex. Crim. App. 2006).




                                                   REX D. DAVIS
                                                   Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed September 18, 2014
Do not publish
[CR25]

Hamill v. State                                                                         Page 2
Hamill v. State   Page 3